DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Election/Restrictions
Applicant’s election without traverse of Group VIII (Claims 16, 18, and 20) in the reply filed on 2021-11-29 is acknowledged.


Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 120 is acknowledged.


35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof..


Claim limitations “sensitive content settings module”, “user recognition module”, and “content display control module” have been interpreted under 35 U.S.C. 112(f), because they use a non-structural term “module … configured to” coupled with functional language without reciting sufficient structure to achieve the functions.  Furthermore, the non-structural terms are not preceded by a structural modifier.  The claimed “module” is a non-structural term having no specific structural meaning thus may be a substitute for “means for”.
Since the claim limitations invoke 35 U.S.C. 112(f), claims 16, 18, and 20 are interpreted to cover the corresponding structure described in the specification that achieves the claimed functions, and equivalents thereof.  
A review of the specification is unclear as to the corresponding structure or acts described in the specification for the 35 U.S.C. 112(f) limitations.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not wish to have the claim limitations treated under 35 U.S.C. 112(f), applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112(f) or present a 
For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 16, 18, and 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Specifically, with regard to Claim 16, it is unclear as to if the Applicant intends to invoke 35 U.S.C. 112(f), as the claim limitations “sensitive content settings module”, “user recognition module”, and “content display control module” use the phrase “means for” or “step for” or a non-structural term (i.e. “mechanism for”, “module for”, “component for”, “element for”, “system for”, etc.) coupled with functional language, but they are modified by some structure, material, or acts recited in the claim.  It is unclear whether the recited structure, material, or acts are sufficient for performing the claimed functions because a “module” is a non-structural term having no specific structural meaning, and the recitations that the modules are “implemented at least in part in hardware” suggest that at least some 
If applicant wishes to have the claim limitations treated under 35 U.S.C. 112(f), applicant may amend the claim so that the phrase “means for” or “step for” or the non-structural term is clearly not modified by sufficient structure, material, or acts for performing the claimed functions, or present a sufficient showing that the claim limitations are written as a functions to be performed and the claim does not recite sufficient structure, material, or acts for performing the claimed functions.
If applicant does not wish to have the claim limitations treated under 35 U.S.C. 112(f), applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112(f), or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed functions to preclude application of 35 U.S.C. 112(f).

Claims 16, 18, and 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Specifically, with regard to claim 16, claim elements “sensitive content settings module”, “user recognition module”, and “content display control module” are limitations that appear to invoke 35 U.S.C. 112(f).  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed functions and to clearly link the structure, material, or acts to the functions.  In particular, the Specification does not explicitly disclose what structure performs the claimed functions.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed functions, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the functions recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the functions so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed functions, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed functions and clearly links or associates the structure, material, or acts to the claimed functions, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed functions.  For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 16, 18, and 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Specifically, Claim 16 recites the limitation “the low power mode”, and: 1) there is insufficient antecedent basis for this limitation in the claim and 2) “low power” is a relative term which renders the claim indefinite.  The term “low power” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The difficulty in ascertaining the requisite degree of low power is compounded by the observation that mobile devices are already considered “low-power” even at maximum power draw when compared to other computing devices.  Claim 20 is rejected under a similar rationale.  The dependent claims included in the statement of rejection but not specifically addressed in the body of the rejection have inherited the deficiencies of their parent claim and have not resolved the deficiencies.  Therefore, they are rejected based on the same rationale as applied to their parent claims above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Pre-Grant Publication No. 20180101715-A1, hereinafter “Lee”) in view of Li.

With respect to independent claim 16, Lee discloses a sensitive content display control system comprising:
a sensitive content settings module, implemented at least in part in hardware, … the sensitive content display control system is to hide sensitive content {para. 0225: “the processor 450 may hide the user’s personal information and display only time and date information”}.
a user recognition module, implemented at least in part in hardware, configured to detect using an under-display sensor {para. 0122: “the fingerprint sensing region of the fingerprint recognition sensor 410 may be disposed on or under the touch panel 422”}, while a {para. 0162: “optimally operate the sensor mode and minimize power consumption of the fingerprint recognition sensor 410”} and in response to the user indication to hide sensitive content, whether the person is an authorized user of the computing device {para. 0225: determine “if the obtained fingerprint information is not identical to the stored fingerprint information, if the fingerprint information obtained for comparison is not sufficient, or if the user's fingerprint input is made out of the sensing regions of the fingerprint recognition sensor 410”}.
a content display control module, implemented at least in part in hardware, configured to hide, while the computing device is operating in the low power mode and in response to both the user indication to hide sensitive content and the person not being an authorized user of the computing device, sensitive content at the computing device {para. 0225: “if the obtained fingerprint information is not identical to the stored fingerprint information, if the fingerprint information obtained for comparison is not sufficient, or if the user's fingerprint input is made out of the sensing regions of the fingerprint recognition sensor 410, the processor 450 may hide the user's personal information and display only time and date information”}.
Although Lee teaches a smart phone that hides sensitive data unless authentication is successfully performed via a below-screen fingerprint scanner, Lee does not explicitly disclose receiving user indication of whether sensitive information is to be hidden; however, Li discloses:
a sensitive content settings module, implemented at least in part in hardware, configured to receive a user indication whether the sensitive content display control system is to hide sensitive content {para. 0155: “a user may specify whether to hide new information and specify specific new information that needs to be hidden”}.

Lee and Li are analogous art because they are from the same field of endeavor or problem-solving area of hiding private information on a smartphone.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Lee and Li before him or her, to modify/develop the smartphone of Lee’s system to utilize user configuration of the personal data to hide.  The suggestion and/or motivation for doing so would have been because it is merely combining prior art elements according to known methods to yield predictable results, i.e. enabling the user to determine which information they’d like to see more easily at the risk of compromise and which information they’d rather keep private.  Therefore, it would have been obvious to combine the smartphone in Lee’s system with user configuration of the personal data to hide to obtain the invention as specified in the instant claim(s).  The Examiner notes that this motivation applies to all dependent and/or otherwise subsequently addressed claims.

With respect to dependent claim 18, Lee discloses the under-display sensor comprising a fingerprint sensor {para. 0122: “the fingerprint sensing region of the fingerprint recognition sensor 410 may be disposed on or under the touch panel 422”}, and wherein the user recognition module is configured to detect that the person is an authorized user of the computing device in response to authenticating a fingerprint of the person {para. 0224: “when the fingerprint information is identical and determined to be the same user, the processor 450 may display an additional information screen including the user's personal information”}.

Lee discloses wherein the content display control module is further configured to display, while the computing device is operating in the low power mode and in response to the person being an authorized user of the computing device, sensitive content at the computing device {para. 0224: “when the fingerprint information is identical and determined to be the same user, the processor 450 may display an additional information screen including the user's personal information”}.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kevin Bechtel/Primary Examiner, Art Unit 2491